Case: 11-11011       Document: 00511934279       Page: 1     Date Filed: 07/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 26, 2012
                                     No. 11-11011
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

NAKIA HARRIS,

                                                  Petitioner-Appellant

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL; KAREN EDENFIELD,
Warden,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:11-CV-52


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Nakia Harris, federal prisoner # 13178-041, proceeding pro se and in forma
pauperis, challenges the district court’s dismissal, for lack of jurisdiction, of his
28 U.S.C. § 2241 petition. In it, Harris challenges his conviction in the District
of    Minnesota     for    conspiracy    to   distribute    500    grams      or   more     of
methamphetamine.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11011      Document: 00511934279    Page: 2   Date Filed: 07/26/2012

                                  No. 11-11011

      He contends that (1) the district court had jurisdiction over his petition
because both he and his custodian, the warden of his prison facility, are within
the Northern District of Texas; (2) the requirements of the Antiterrorism and
Effective Death Penalty Act violate the Suspension Clause and the Tenth
Amendment and render the remedy under 28 U.S.C. § 2255 inadequate or
ineffective; and (3) the Minnesota district court did not have jurisdiction to
convict and sentence him because the Controlled Substances Act, as applied to
his case, violates the Tenth Amendment and the Commerce Clause. We review
the district court’s dismissal of a § 2241 petition de novo. Kinder v. Purdy, 222
F.3d 209, 212 (5th Cir. 2000).
      A § 2241 petition and a § 2255 motion “are distinct mechanisms for
seeking post-conviction relief.” Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).
Section 2255 is the primary mechanism for collaterally attacking a federal
sentence, and a § 2255 motion must be filed in the sentencing court. Id. Section
2241 is the proper procedural vehicle for challenging the manner in which a
sentence is executed, and a § 2241 petition must be filed in the district of
incarceration. Id. “A section 2241 petition that seeks to challenge the validity
of a federal sentence must either be dismissed or construed as a section 2255
motion.” Id. at 452.
      Because the claims raised by Harris in his § 2241 petition attacked the
validity of his Minnesota conviction and sentence, the district court did not err
in its determination that the claims would be properly brought in a § 2255
motion. See Pack, 218 F.3d at 451. As Harris was sentenced in Minnesota, the
district court correctly determined that it lacked jurisdiction to consider his
petition as a § 2255 motion. See Ojo v. INS, 106 F.3d 680, 683 (5th Cir. 1997).
      A prisoner can attack the validity of his conviction in a § 2241 petition only
if he can meet the requirements of the savings clause of § 2255(e). Kinder, 222
F.3d at 212. It is the petitioner’s burden to show that the remedy under § 2255
would be “inadequate or ineffective to test the legality of his detention.”

                                         2
   Case: 11-11011   Document: 00511934279     Page: 3   Date Filed: 07/26/2012

                                 No. 11-11011

§ 2255(e); Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001).
The petitioner must establish that his claim (1) “is based on a retroactively
applicable Supreme Court decision which establishes that the petitioner may
have been convicted of a nonexistent offense” and (2) “was foreclosed by circuit
law at the time when the claim should have been raised.” Reyes-Requena, 243
F.3d at 904. Harris has failed to make the required showing.
      To the extent that Harris argues that the dismissal of his § 2241 petition
impermissibly suspends the writ of habeas corpus, his contention lacks merit.
We have held that the restrictions on obtaining relief pursuant to § 2241 and the
savings clause of § 2255 do not violate the Suspension Clause. See Wesson v.
United States Penitentiary Beaumont, TX, 305 F.3d 343, 347 (5th Cir. 2002);
Reyes-Requena, 243 F.3d at 901 n.19.
      AFFIRMED.




                                       3